             Case 3:11-ap-00693-JAF            Doc 99      Filed 04/22/19       Page 1 of 25



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

In re:                                                  Chapter 11

TAYLOR, BEAN & WHITAKER                                 Case No. 3:09-bk-07047-JAF
MORTGAGE CORP., et al.,                                 Case No. 3:09-bk-10022-JAF
                                                        Case No. 3:09-bk-10023-JAF
                Debtors.                                (Jointly Administered Under
                                                        Case No. 3:09-bk-07047-JAF)
______________________________________/

NEIL F. LURIA, as Trustee to the TAYLOR,
BEAN & WHITAKER PLAN TRUST,                             Adv. Pro. No. 3:11-ap-00693-JAF

                Plaintiff,
v.

THUNDERFLOWER, LLC,

            Defendant.
______________________________________/

              MOTION TO COMPEL McGLINCHEY STAFFORD PLLC TO
             COMPLY WITH POST-JUDGMENT SUBPOENA DUCES TECUM

                             NOTICE OF OPPORTUNITY TO OBJECT
                                AND REQUEST FOR HEARING

                    Pursuant to Local Rule 2002-4, the Court will consider the relief requested
            in this paper without further notice or hearing unless a party in interest files a
            response within 14 days from the date set forth on the attached proof of service,
            plus an additional three days for service if any party was served by U.S. Mail.

                    If you object to the relief requested in this paper, you must file a response
            with the Clerk of the Court at Brian Simpson United States Courthouse, 300 North
            Hogan Street, Ste. 3-150, Jacksonville, FL 32202 and serve a copy on the
            movant’s attorney, Paul A. Avron, Esq., Berger Singerman LLP, One Town
            Center Road, Ste. 301, Boca Raton, FL 33486, and any other appropriate persons
            within the time allowed. If you file and serve a response within the time permitted,
            the Court will either schedule and notify you of a hearing or consider the response
            and grant or deny the relief requested without a hearing.

                    If you do not file a response within the time permitted, the Court will
            consider that you do not oppose the relief requested in the paper, will proceed to
            consider the paper without further notice or hearing, and may grant the relief
            requested.
8926754-3
                 Case 3:11-ap-00693-JAF      Doc 99     Filed 04/22/19    Page 2 of 25



            Plaintiff, Neil F. Luria, as Trustee to the Taylor, Bean & Whitaker Plan Trust (the

“Plaintiff”), pursuant to Fed. R. Bankr. P. 7037(a) and Local Rule 7037-1, moves the Court for

entry of an order compelling McGlinchey Stafford PLLC (“McGlinchey”) to comply with

Request Nos. 1, 15 and 17 of the post-judgment Subpoena to Produce Documents served on it as

set forth herein, and in support thereof states as follows:

            1.     On December 18, 2018, the Court entered Final Judgment in favor of Plaintiff and

against Thunderflower, LLC in the principal amount of $6,176,787.75, plus post-judgment

interest. (Doc. No. 97)

            2.     On January 15, 2019, Plaintiff caused a Subpoena to Produce Documents to be

served on third-party McGlinchey, former counsel of record to Thunderflower, LLC, in care of

its Registered Agent, NRAI Services, Inc. A true and correct copy of the Subpoena to Produce

Documents is attached hereto as Exhibit A.

            3.     With Plaintiff’s consent, McGlinchey served its Objections and Response to

Subpoena to Produce Documents, Information or Objects (the “Objection”) on March 6, 2019,

after the initial return date. A true and correct copy of the Objection is attached hereto as

Exhibit B.

            4.     As a result of several meet and confers between Plaintiff and McGlinchey, the

parties have narrowed their open issues to three Request—Nos. 1, 15 and 17.

            5.     Request No. 1, and McGlinchey’s response/objection thereto, state:

            Request No. 1: Any and all engagement letters or retainer agreements, or
            supplements to engagement letters or retainer agreements, or other documents
            reflecting or relating to any agreement entered into between You and
            Thunderflower, LLC pursuant to which Thunderflower hired You to defend it in
            connection with the Adversary Proceeding.



                                                   2
8926754-3
                 Case 3:11-ap-00693-JAF       Doc 99    Filed 04/22/19     Page 3 of 25



            Response/Objection: Objection as vague, ambiguous, overbroad in scope due to
            the improper and overreaching definition of Thunderflower. Further, all requested
            documents are subject of the attorney-client privilege.

            6.     Through the parties’ meet and confer, that part of McGlinchey’s objection to

Request No. 1 regarding the definition of “Thunderflower” has been resolved—the definition is

by agreement limited to the Thunderflower entity McGlinchey represented in the above-

captioned adversary proceeding. Thus, McGlinchey’s objection is limited to its assertion that any

engagement letter, or supplement thereto, it entered into with Thunderflower is (are) within the

scope of the attorney-client privilege. For starters, Plaintiff seeks these documents, in large part,

so that it can identify the appropriate person(s) to depose in an effort to locate executable assets

of Thunderflower since it is no longer represented by counsel. Thunderflower declined to obtain

substitute counsel as contemplated by prior Order of the Court (Doc. No. 86), and failed to

respond to a post-judgment request to produce served on it by the Plaintiff.

            7.     The Court should overrule McGlinchey’s objection to Request No. 1 based on the

attorney-client privilege. The privilege is to protect communications by clients seeking, and

lawyers providing, legal advice. See In re Grand Jury Subpoena of Slaughter, 694 F.2d 1258,

1260 (11th Cir. 1982) (“The attorney-client privilege exists to protect confidential

communications between client and lawyer made for the purpose of securing legal advice....”); In

re College Landings Ltd. P’ship, 248 B.R. 619, 622 (Bankr. M.D. Fla. 1998) (“Federal common

law recognizes an attorney-client privilege that protects from discovery communications from a

client to an attorney for the purpose of obtaining legal advice….’”) (quoting 6 James Wm.

Moore et al., Moore's Federal Practice § 26.49[1] (3d ed.1997)) (emphasis added). Engagement

letters merely state that a law firm (or other professional service firm) is representing a client in a

particular matter and the terms and conditions of such an engagement. Engagement letters

                                                   3
8926754-3
                 Case 3:11-ap-00693-JAF        Doc 99    Filed 04/22/19     Page 4 of 25



issued by law firms do not contain legal advice, and critically McGlinchey’s response/objection

to Request No. 1 does not state that its engagement letter, as supplemented, if at all, provides

legal advice to Defendant Thunderflower. Based on the foregoing, the Court should overrule

McGlinchey’s objection to Request No. 1.

            8.     Request No. 15, and McGlinchey’s response/objection thereto, state:

            Request No. 15: Any and all documents evidencing or tending to evidence the
            transfer of or change in ownership of CPMG at any time between August 4, 2009
            and the Present.

            Response/Objection: This request seeks documents that would be subject to and
            protected by the attorney-client privilege between McGlinchey and CPMG, a
            separate entity for whom the privilege is not being waived. Plaintiff dismissed its
            adversary proceeding against CPMG without obtaining a judgment against CPMG
            and cannot use this action/forum in which to conduct discovery about CPMG.

            9.     Although Plaintiff dismissed an adversary proceeding it had initiated against

CPMG prior to obtaining a judgment, McGlinchey has no basis to avoid production of

documents responsive to Request No. 8. First, CPMG was the sole member of Thunderflower,

whose majority member at all times was Lee Farkas, TBW’s control person. See Luria v.

CPMG, LLC, Adv. Pro. No. 3:11-ap-00477-JAF (Bankr. M.D. Fla.) (Doc 73, Ex. A [Affidavit of

Maureen Emig], ¶6). Because CPMG was the sole member of Thunderflower, and the Plaintiff

has a final and non-appealable judgment against Thunderflower, the Plaintiff has every right to

conduct post-judgment discovery as to CPMG.              Second, documents reflecting a change of

ownership in CPMG for the defined time frame (or any other time frame for that matter) would

not constitute legal advice, but instead concern a purely factual matter of ownership of CPMG.

Unsurprisingly, McGlinchey does not explain how or why the documents requested implicate the

attorney-client privilege. Third, given the “very broad” scope of post-judgment discovery that

Plaintiff dismissed the prior action it had filed against CPMG is wholly irrelevant. See Fed. R.

                                                    4
8926754-3
                  Case 3:11-ap-00693-JAF       Doc 99    Filed 04/22/19    Page 5 of 25



Civ. P. 69(a)(2) (“In aid of the judgment or execution, the judgment creditor or a successor in

interest whose interest appears of record may obtain discovery from any person—including the

judgment debtor—as provided in these rules or by the procedure of the state where the court is

located.”); 12 Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 3014 (2d

ed. 1997) (“The judgment creditor is allowed discovery to find out about assets on which

execution can issue or about assets that have been fraudulently transferred or are otherwise

beyond the reach of execution.... The scope of examination is very broad, as it must be if the

procedure is to be of any value.”); Fed. Deposit Ins. Corp. v. LeGrand, 43 F.3d 163, 172 (5th

Cir. 1995) (“The scope of postjudgment discovery is very broad to permit a judgment creditor to

discover assets upon which execution may be made.”). Based on the foregoing, the Court should

overrule McGlinchey’s objection to Request No. 15.

            10.     Request No. 17, and McGlinchey’s response/objection thereto, state:

                    Request No. 17: Any and all documents provided to You by Lee Farkas,
                    Joseph Ellis, Gregory Hicks, Sanjay (Sonny) Bector, and/or Alan Briggs
                    relating to the ownership of each or any of (i) Thunderflower; (ii) CPMG;
                    (iii) Chisolm Properties; and (iv) Blakes.

                    Response/Objection: This request appears to be duplicative of requests
                    numbered 6, 8, 9, 11, 13, 14 and 16, and as such, McGlinchey refers to its
                    responses above accordingly. With regard to the portion of the request
                    seeking the production of documents related to Chisolm Properties or
                    Blake’s, McGlinchey has no responsive documents. With regard to the
                    portion of the request seeking the production of documents related to
                    Thunderflower, McGlinchey objects as vague, ambiguous, and overbroad
                    in time and scope due to the improper and overreaching definition of
                    Thunderflower. Further, all requested documents are subject to the
                    attorney-client privilege. With regard to the portion of the request that
                    seeks documents related to CPMG, a separate entity and non-party to the
                    instant action for whom the privilege will not be waived and is not being
                    waived. Further, Plaintiff dismissed its adversary proceeding against
                    CPMG without obtaining a judgment against CPMG and cannot use this
                    action/forum in which to conduct discovery about CPMG.


                                                    5
8926754-3
                  Case 3:11-ap-00693-JAF       Doc 99    Filed 04/22/19     Page 6 of 25



            11.     Because McGlinchey states that it has no responsive documents regarding Blake’s

or Chisolm, Plaintiff does not move to compel regarding that assertion. Consistent with its

statement above which clarified that the defined term “Thunderflower” means only the

Defendant in the above-captioned adversary proceeding, the Court should summarily reject that

part of the objection regarding that term as defined. To the extent McGlinchey’s time and scope

objection is separate from its definition-based objection, the Court should reject that objection,

too. Response No. 17 is limited to documents provided by 5 specifically identified individuals

connected with Thunderflower; that is not overbroad regardless of the absence of a date

restriction. Of note, McGlinchey does not object on the basis that retrieving and producing

documents responsive to Request No. 17 would be burdensome. Plaintiff’s prior statement

regarding the “very broad” scope of post-judgment discovery applies to that part of

McGlinchey’s objection as to discovery related to CPMG, and Plaintiff incorporates that

response herein. Based on the foregoing, the Court should overrule McGlinchey’s objection to

Request No. 17.

            12.     Pursuant to Local Rule 7026-1(d), undersigned counsel certifies that Plaintiff has

in good faith conferred with McGlinchey in an attempt to resolve the issues raised in this motion

without Court action. After several meet and confers, Plaintiff and McGlinchey were unable to

resolve all of their differences regarding Request Nos. 1, 15 and 17. Hence, the filing of this

motion to compel.




                                                    6
8926754-3
               Case 3:11-ap-00693-JAF        Doc 99     Filed 04/22/19     Page 7 of 25



            WHEREFORE, Plaintiff respectfully requests that the Court enter an order (i) overruling

McGlinchey’s Objections as set forth above; (ii) compelling McGlinchey to respond to Request

Nos. 1, 15 and 17 to the Subpoena to Produce Documents as set forth above; and (iii) granting

such other and further relief as the Court deems just and proper.

Dated: April 22, 2019                                  Respectfully submitted,

                                                       BERGER SINGERMAN LLP
                                                       Counsel for Plaintiff
                                                       1450 Brickell Ave., Suite 1900
                                                       Miami, Florida 33131
                                                       Telephone: (305) 755-9500
                                                       Facsimile: (305) 714-4340

                                                       By:    /s/ Paul A. Avron
                                                             James D. Gassenheimer
                                                             Florida Bar No. 959987
                                                             jgassenheimer@bergersingerman.com
                                                             Paul A. Avron
                                                             Florida Bar No. 50814
                                                             pavron@bergersingerman.com



                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served

electronically through the Court’s CM/ECF system on all parties on the attached Electronic Mail

Notice List, and via electronic transmission and U.S. Mail, postage prepaid, upon McGlinchey

Stafford, PLLC, 10407 Centurion Parkway North, Suite 200, Jacksonville, FL 32256, Attn:

Kimberly Held Israel, Esq., email: kisrael@mcglinchey.com on this 22nd day of April, 2019.


                                                       /s/ Paul A. Avron
                                                       Paul A. Avron




                                                   7
8926754-3
               Case 3:11-ap-00693-JAF       Doc 99     Filed 04/22/19     Page 8 of 25



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •       Paul A Avron pavron@bergersingerman.com,
            efile@bergersingerman.com;efile@ecf.inforuptcy.com;mday@bergersingerman.com
    •       James D. Gassenheimer jgassenheimer@bergersingerman.com,
            efile@bergersingerman.com;efile@ecf.inforuptcy.com
    •       Bradley M Saxton bsaxton@whww.com,
            scolgan@whww.com;scolgan@ecf.courtdrive.com;csmith@whww.com;csmith@ecf.cou
            rtdrive.com
    •       Paul Steven Singerman singerman@bergersingerman.com,
            efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com




8926754-3
Case 3:11-ap-00693-JAF   Doc 99   Filed 04/22/19   Page 9 of 25



                         EXHIBIT A
B257 (Form 257 – Subpoena to Case    3:11-ap-00693-JAF
                             Produce Documents,                         Doc
                                                Information, or Objects or      99 Inspection
                                                                           To Permit  Filedin04/22/19         Page
                                                                                              a Bankruptcy Case        10 of
                                                                                                                or Adversary    25 (12/13)
                                                                                                                             Proceeding)

                                    UNITED STATES BANKRUPTCY COURT
                    Middle
  _________________________________________                               Florida
                                            District of _________________________________________
      Taylor, Bean & Whitaker Mortgage Corp.
In re __________________________________________
                                  Debtor
                                                                                        09-bk-07047
                                                                               Case No. _____________________
         (Complete if issued in an adversary proceeding)
                                                                                       11
                                                                               Chapter ___________
Neil F. Luria, Plan Trustee
_________________________________________
                                 Plaintiff
                         v.                                                                   3:11-ap-000693-JAF
                                                                               Adv. Proc. No. ________________
Thunderflower, LLC
__________________________________________
                                Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
     McGlinchey Stafford, PLLC, c/o NRAI Services, Inc., Registered Agent, 1200 South Pine Island Road, Plantation, FL 33324
 To: ________________________________________________________________________________________
                                          (Name of person to whom the subpoena is directed)

    Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attached Schedule A.

 PLACE                                                                      DATE AND TIME
 Berger Singerman LLP, One Town Center Road, Ste. 301, Boca Raton, FL 33486 February 8, 2019                                      @ 5:00 p.m.

     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 PLACE                                                                                               DATE AND TIME




         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.

       1/10/2019
 Date: _____________
                                  CLERK OF COURT

                                                                              OR
                                  ________________________                            /s/ Paul A. Avron
                                                                                     ________________________
                                  Signature of Clerk or Deputy Clerk                       Attorney’s signature

 The name, address, email address, and telephone number of the attorney representing (name of party)
 ____________________________
 Plaintiff, Neil F. Luria, Plan Trustee , who issues or requests this subpoena, are:
  Paul A. Avron, Esq., Berger Singerman LLP, One Town Center Road, Ste. 301, Boca Raton, FL 33486 (561) 241-9500, pavron@bergersingerman.com

                                  Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
B257 ((Form 257 – Subpoena
                     p     Case
                           to Produce3:11-ap-00693-JAF               j Doc
                                      Documents,, Information,, or Objects or To 99      Filed
                                                                                 Permit Inspection
                                                                                           p      04/22/19
                                                                                                   in a Bankruptcy Page
                                                                                                              p y Case      11 of
                                                                                                                       or Adversary  25 g) ((Page
                                                                                                                                  y Proceeding) g 2))



                                                               PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                               Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                Server’s address


Additional information concerning attempted service, etc.:
B257 ((Form 257 – Subpoena
                     p     Case
                           to Produce3:11-ap-00693-JAF               j Doc
                                      Documents,, Information,, or Objects or To 99      Filed
                                                                                 Permit Inspection
                                                                                           p      04/22/19
                                                                                                   in a Bankruptcy Page
                                                                                                              p y Case      12 of
                                                                                                                       or Adversary  25 g) ((Page
                                                                                                                                  y Proceeding) g 3))


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
                 Case 3:11-ap-00693-JAF     Doc 99    Filed 04/22/19    Page 13 of 25



                                       SCHEDULE “A”
                               DEFINITIONS AND INSTRUCTIONS

        Unless the context of a specific request requires otherwise, the following definitions and
instructions shall apply to these requests:

       A.      “Adversary Proceeding” as used herein means Adversary Proceeding Number
3:11-ap-693-JAF pending before the United States Bankruptcy Court for the Middle District of
Florida, styled Neil F. Luria, as Trustee to the Taylor, Bean & Whitaker Plan Trust v.
Thunderflower, LLC.

        B.     “Blake’s” as used herein means “Blake’s on the Park,” an entertainment
establishment located at 227 10th Street NE, Atlanta, GA 30309.

       C.     “Chisholm Properties” as used herein means Chisholm Properties of Atlanta,
L.L.C., a Georgia limited liability company.

       D.      “Communications” means any oral or written statement, dialogue, colloquy,
discussion or conversation, and, also, means any transfer of thoughts or ideas between persons or
corporate entities by means of documents and includes transfer of data from one location to
another location by electronic means.

        E.      “Court” as used herein means the United States Bankruptcy Court for the Middle
District of Florida.

            F.      “CPMG” as used herein means CPMG, LLC, a Georgia limited liability company.

        G.      “Document(s)” as used herein means any written, printed, graphic or recorded
matter and any other object or tangible thing, including, without limitation, the original and all
non-identical copies and drafts (including all copies and drafts that are different on the basis of
revisions, strikeouts, additions, marginalia of any kind, highlighting, comments, or other
distinguishing characteristics whether written, printed, tangible, or electronic) of any of the
following: correspondence; memoranda; notes; minutes; advertising and press releases;
transcripts; affidavits; summaries; calendar, journal or diary entries; recordings, whether audio,
video, digital, magnetic, or other; surveys, tables, charts or other spreadsheet or statistical
compilations; ledgers and other financial records or statements; ledgers and other financial
records or bank statements, cancelled checks, deposit records, ACH, electronic wire transfers
and/or wire transfers; and any and all computer data including electronic mail, electronic records,
electronic documents and any other electronically or computer stored data (including text,
graphics, audio and/or video), whether or not ever printed or displayed, and whether stored on
hard drive, server or mainframe. The term “document(s)” shall also include the files in which
any responsive documents are maintained, including file folders and file jackets. The meaning of
“document(s)” shall be construed as broadly as permitted by the Florida Rules of Civil
Procedure; and any other item included within the scope of Federal Rule of Civil Procedure 34.
The meaning of “document(s)” shall be construed as broadly as permitted by the Federal Rules
of Civil Procedure.

8828725-2
                 Case 3:11-ap-00693-JAF    Doc 99     Filed 04/22/19     Page 14 of 25



            H.      “McGlinchey” as used herein means McGlinchey Stafford PLLC.

         I.    “OM SHIV” as used herein means “OM SHIV 960, LLC” a Georgia limited
liability company.

        J.      “Person” as used herein means any natural person or any entity, including without
limitation any individual, firm, corporation, company, joint venture, trust, tenancy, association,
partnership, business, agency, department, bureau, board, commission, or any other form of
public, private or legal entity.

         K. “Primal” as used herein means the nightclub, restaurant, or bar operated or formerly
  operated at 960 Spring Street, Atlanta, Fulton County, Georgia 30309 known as Primal or
  Primal Nightclub Atlanta (including but not limited to any prior uses or names such as
  WETBar and Blu).

       L.      “Related to”, “relating to”, “referring to” or “references” as used herein means
containing, constituting, showing, mentioning, reflecting, evidencing, discussing, or pertaining in
any way, directly or indirectly, to the subject matter identified in the Request, and includes any
documents supporting, denying, underlying or used in the preparation of any document called for
by each Request.

         M.    “Thunderflower” as used herein means Thunderflower, L.L.C., a Florida limited
liability company, and/or Thunderflower, L.L.C., an Illinois limited liability company.

        N.     “TBW Main Case” as used herein means the chapter 11 bankruptcy case of
Taylor, Bean & Whitaker Mortgage Corporation, Case Number 3:09-bk-07047-JAF, pending
before the United States Bankruptcy Court for the Middle District of Florida.

        O.      “You” or “Your” (whether capitalized or not) as used herein means McGlinchey
Stafford PLLC, and includes any and all agents, employees, attorneys and any other person or
entity acting or purporting to act on Your behalf.

       P.     As used herein, the conjunctions “and” and “or” shall be interpreted in each
instance as meaning “and/or” so as to encompass the broader of the two possible constructions
and shall not be interpreted disjunctively so as to exclude any information or documents
otherwise within the scope of any Request.

        Q.      Any reference herein to any public or private company, partnership, association,
or other entity includes such entity’s subsidiaries and affiliates, as well as the present and former
directors, officers, employees, attorneys, agents and anyone acting on behalf of, at the direction
of, or under the control of the entity, its subsidiaries or its affiliates.

        R.      Any pronouns used herein shall include and be read and applied as to encompass
the alternative forms of the pronoun, whether masculine, feminine, neuter, singular or plural, and
shall not be interpreted so as to exclude any information or documents otherwise within the
scope of the Request.

                                                 2
8828725-2
             Case 3:11-ap-00693-JAF       Doc 99     Filed 04/22/19    Page 15 of 25



        S.      If You contend that you are entitled to withhold any responsive document(s) on
the basis of privilege or other grounds, for each and every such document specify:

                  (i)   The type or nature of the document;

                  (ii) The general subject matter of the document;

                  (iii) The date of the document;

                  (iv) The author, addressee, and any other recipient(s) of the document; and

                  (v)   The basis on which you contend You are entitled to withhold the
            document.

       T.      You must produce all documents within your care, custody or control that are
responsive to any of these Requests. A document is deemed within your care, custody or control
if you have the right or ability to secure the document or a copy thereof from any other person
having physical possession thereof.

       U.      Production of Electronically Stored Information (“ESI”) or any electronically
stored data shall be in native format unless otherwise agreed, consistent with Exhibit 1. In
producing Documents consisting of electronically stored data in machine-readable form in
response to any Request, provide such data in a form that does not require specialized or
proprietary hardware or software.




                                                3
8828725-2
             Case 3:11-ap-00693-JAF      Doc 99     Filed 04/22/19    Page 16 of 25



                                  DOCUMENT REQUESTS

       1.     Any and all engagement letters or retainer agreements, or supplements to
engagement letters or retainer agreements, or other documents reflecting or relating to any
agreement entered into between You and Thunderflower, LLC pursuant to which Thunderflower
hired You to defend it in connection with the Adversary Proceeding.

       2.      Any and all engagement letters or retainer agreements, or supplements to
engagement letters or retainer agreements, or other documents reflecting or relating to any
agreement entered into between You and Thunderflower, LLC pursuant to which Thunderflower
hired You to represent Thunderflower’s interests in connection with the TBW Main Case.

      3.     Any and all engagement letters or retainer agreements, or supplements to
engagement letters or retainer agreements, or other documents reflecting or relating to any
agreement entered into between You and any Person in respect of Your representation of
Thunderflower in connection with the Adversary Proceeding.

      4.     Any and all engagement letters or retainer agreements, or supplements to
engagement letters or retainer agreements, or other documents reflecting or relating to any
agreement entered into between You and any Person in respect of Your representation of
Thunderflower’s interest in connection with the TBW Main Case.

        5.      Any and all documents You relied upon to form Your belief that you were
authorized to serve as legal counsel for Thunderflower in the Adversary Proceeding and in the
TBW Main Case, including all such documents which reflect i. the commencement of Your
relationship as counsel to Thunderflower, and ii. the termination of Your relationship as counsel
to Thunderflower, sufficient to identify who commenced Your relationship and who terminated
Your relationship with Thundeflower.

       6.       Any and all documents evidencing or tending to evidence the current ownership
of Blake’s.

       7.       Any and all documents evidencing or tending to evidence the current ownership
of Primal.

       8.     Any and all documents evidencing or tending to evidence the current ownership
of Thunderflower.

       9.     Any and all documents evidencing or tending to evidence the current ownership
of Chisholm Properties.

     10.        Any and all documents evidencing or tending to evidence the current ownership
CPMG.

       11.   Any and all documents evidencing or tending to evidence the transfer of or
change in ownership of Blake’s at any time between August 4, 2009 and the Present.
                                               4
8828725-2
            Case 3:11-ap-00693-JAF       Doc 99    Filed 04/22/19    Page 17 of 25



       12.   Any and all documents evidencing or tending to evidence the transfer of or
change in ownership of Primal at any time between August 4, 2009 and the Present

       13.   Any and all documents evidencing or tending to evidence the transfer of or
change in ownership of Thunderflower at any time between August 4, 2009 and the Present.

       14.   Any and all documents evidencing or tending to evidence the transfer of or
change in ownership of Chisholm at any time between August 4, 2009 and the Present.

       15.   Any and all documents evidencing or tending to evidence the transfer of or
change in ownership of CPMG at any time between August 4, 2009 and the Present.

       16.    Any and all documents evidencing or tending to evidence payments to
McGlinchey of attorneys’ fees and/or reimbursement of costs by Thunderflower, or any entity or
Person on behalf of Thunderflower.

       17.    Any and all documents provided to You by Lee Farkas, Joseph Ellis, Gregory
Hicks, Sanjay (Sonny) Bector, and/or Alan Briggs relating to the ownership of each or any of (i)
Thunderflower; (ii) CPMG; (iii) Chisholm Properties; and (iv) Blake’s.




                                               5
8828725-2
                 Case 3:11-ap-00693-JAF        Doc 99     Filed 04/22/19     Page 18 of 25



                                              EXHIBIT 1
                            Production of Electronically Stored Information (ESI)
                                        FORM OF PRODUCTION

            1.      Plaintiff requests that all ESI (electronically stored information) be produced as
follows:
            2.      ESI will be produced (printed and loaded) in 300DPI resolution or greater, Group
IV Monochrome Tagged Image File Format (.TIF) files in single-page format, with ALL native
files provided and word searchable OCR/extracted text (Optical Character Recognized – i.e.
searchable text) in UTF-8 format. Color photographs should be produced as color JPEG images.
Email natives will be delivered in MSG or EML format. Load files will be provided in Opticon
(.OPT) format and an IPRO LFP (.lfp) format. Metadata will be provided in a DAT file with
standard Concordance delimiters. The text files containing the OCR/Extracted Text shall be
produced in multi-page format with the name corresponding to its associated document. All
small and oversized images should be resized to fit on 8.5x11 canvas.
            3.      The files should be delivered with the following folder structure:
            •    IMAGES – contains the TIF and JPG files, up to 10,000 items.
                 DATA – contains the OPT and LFP files and the metadata text file (DAT)
                 NATIVES – contains all the original native files named as the BEGDOC
            •    TEXT – contains the document-level OCR/Extracted text files named as the
                 BEGDOC

Eclipse Metadata Field                                  Field Description
BegDoc                                                  BegDoc
EndDoc                                                  EndDoc
BegAttach                                               BegAttach
EndAttach                                               EndAttach
Application                                             Application/Application Name
AttachmentIDs                                           Bates numbers of attachment(s)
Attachments                                             Names of attachment files
AttachRange                                             Attachment Range
Authors                                                 Document author
BCC                                                     BCC (Name + email)
CC                                                      CC (Name + email)
Companies                                               Company name
Custodian                                               Custodian (Last, First)
DateCreated                                             Date created (MM/DD/YYYY)
DateReceived                                            Date email received (MM/DD/YYYY)
DateSaved                                               Date last saved (MM/DD/YYYY)

8828725-2
                 Case 3:11-ap-00693-JAF    Doc 99      Filed 04/22/19    Page 19 of 25



DateSent                                             Date email sent (MM/DD/YYYY)
Doctitle                                             Title
FileType                                             Document Type Description
FileExtension                                        File extension
Doclink                                              Link to native files produced
ExtractedText                                        Link to text files produced
Filename                                             Original filename
FileSize                                             File size in bytes
Folder                                               Relative Path (Inbox, Sent, etc.)
From                                                 Sender (Name + email)
Hash_Code                                            MD5 hash
Header                                               Email header
InternetMSGID                                        IntMsgID
MessageID                                            MsgID
NumAttachments                                       Attachment count
NumPages                                             Page count
ParentID                                             Parent bates number
Password_Protect                                     Y/N field
Read                                                 Y/N
SHA1                                                 SHA1 hash
Sources                                              CD, DVD, hard drive; brief desc. of data
StoreID                                              Name of PST/NSF file (if relevant)
Subject                                              Email/Document subject
TimeReceived                                         Time email received (12-hour HH:MM)
TimeSent                                             Time email sent (12-hour HH:MM)
To                                                   To (Name + email)

            4.      For .xls (Excel), .ppt (PowerPoint), and .doc (Word) files the following
additional metadata fields should be included:
Excel_Comments                                       Comments
Excel_HiddenColumns                                  Hidden Columns
Excel_HiddenRows                                     Hidden Rows
Excel_HiddenWorksheets                               Hidden Worksheets
Num_Lines                                            Number of lines
Num_Paragraphs                                       Number of paragraphs
Num_slides                                           Number of slides
Num_Notes                                            Number of notes
Num_HiddenSlides                                     Number of hidden slides
Num_Multimedia                                       Number of multimedia clips
Security                                             Security



                                                 2
8828725-2
Case 3:11-ap-00693-JAF   Doc 99   Filed 04/22/19   Page 20 of 25



                         EXHIBIT B
Case 3:11-ap-00693-JAF   Doc 99   Filed 04/22/19   Page 21 of 25
Case 3:11-ap-00693-JAF   Doc 99   Filed 04/22/19   Page 22 of 25
Case 3:11-ap-00693-JAF   Doc 99   Filed 04/22/19   Page 23 of 25
Case 3:11-ap-00693-JAF   Doc 99   Filed 04/22/19   Page 24 of 25
Case 3:11-ap-00693-JAF   Doc 99   Filed 04/22/19   Page 25 of 25
